          Case 3:21-cv-00176-RFB-CLB Document 112 Filed 06/29/21 Page 1 of 2



1    AARON D. FORD
      Attorney General
2    D. Randall Gilmer (Bar No. 14001)
      Chief Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    Telephone: (702) 486-3427
     Facsimile: (702) 486-3773
6    Email: DGilmer@ag.nv.gov

7    Attorneys for Defendants Daniels,
     Wickham, Gittere, Reubart, Drummond,
8    Minev, Green, and Fox (NDOC Defendants)

9                               UNITED STATES DISTRICT COURT

10                                       DISTRICT OF NEVADA

11   ZANE M. FLOYD,                                         Case No. 3:21-cv-00176-RFB-CLB

12                          Plaintiff,

13   v.                                                       NDOC DEFENDANTS’
                                                              NOTICE OF PROFFER
14   CHARLES DANIELS, DIRECTOR,
     NEVADA DEPARTMENT OF
15   CORRECTIONS, ET AL.,

16                   Defendants.

17          Defendants Charles Daniels, Harold Wickham, William Gittere, William Reubart,

18   David Drummond, Dr. Michael Minev, Dr. David Green, and Linda Fox (collectively,

19   “NDOC Defendants”), by and through counsel, Aaron D. Ford, Attorney General for the

20   State of Nevada, and D. Randall Gilmer, Chief Deputy Attorney General, hereby bring this

21   notice of proffer.

22                        MEMORANDUM OF POINTS AND AUTHORITIES

23          During the evidentiary hearing yesterday, June 28, 2021, the Director of the Nevada

24   Department of Corrections (“NDOC”), Charles Daniels, was asked to provide the expiration

25   date of the potassium chloride NDOC currently has in stock to complete the lethal injection

26   required under Nevada law to carry out Plaintiff Zane Floyd’s death sentence. The Court

27   invited counsel for the NDOC Defendants to make a proffer regarding the expiration date;

28   however, the issue was not resolved during the evidentiary hearing given the fast-moving



30                                            Page 1 of 2
          Case 3:21-cv-00176-RFB-CLB Document 112 Filed 06/29/21 Page 2 of 2



1    nature of the proceedings.        This notice of proffer provides the expiration date of the

2    potassium chloride NDOC currently has in stock: July 31, 2021.1 Mr. Floyd’s counsel is

3    already in possession of the invoice attached in Exhibit B as it was produced on June 17,

4    2021.

5            The NDOC Defendants believe the July 31st expiration date of the potassium

6    chloride is highly relevant to the Court’s analysis of injunctive relief or a stay.2 Specifically,

7    Floyd’s execution is currently set for the week of July 26, 2021, the expiration date

8    demonstrates that the NDOC Defendants will suffer actual prejudice under a three-to-four-

9    month preliminary injunction and/or stay as NDOC will be deprived of a known drug for

10   use in the lethal injection. NDOC can no longer obtain potassium chloride through the

11   ordinary means by which NDOC purchases medications.3 Because this information is

12   directly pertinent to the Court’s consideration of the factors require Floyd must show for

13   injunctive relief or a stay, the NDOC Defendants submit the instant notice of proffer. The

14   NDOC Defendants are willing to make themselves available for a telephonic or video

15   hearing today should the Court believe further inquiry into this issue is necessary.

16           Respectfully submitted on this 29th day of June, 2021, by:

17                                             AARON D. FORD
                                               Attorney General
18
                                               By:    /s/ D. Randal Gilmer
19                                                    D. Randall Gilmer (Bar No. 14001)
                                                      Chief Deputy Attorney General
20
                                                      Attorneys for NDOC Defendants
21

22

23

24
            See Exhibit A, Declaration of NDOC’s Pharmacy Director Linda Fox; Exhibit B,
             1
25
     Cardinal Health Invoice.
26           Winter v. Natural Resources, 555 U.S. 7, 24 (2008) (injunctive relief factors); United
             2

     States v. Mitchell, 971 F.3d 993, 996 (9th Cir. 2020) (citing Nken v. Holder, 556 U.S. 418,
27
     433 (2009)) (stay factors).
28           3   Exhibit A, ¶¶ 9–10.


30                                              Page 2 of 2
